Citation Nr: 1014128	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral syndrome and osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome and osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for right 
hip greater trochanteric bursitis with degenerative joint 
disease (DJD).


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1984 to January 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2007 and June 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Jackson, Mississippi and Winston-Salem, North 
Carolina, respectively.  The January 2007 rating decision 
continued 10 percent evaluations for the Veteran's service 
connected bilateral knee conditions and right hip condition.  
The June 2007 rating decision continued the noncompensable 
evaluation for the Veteran's service connected rhinitis 
condition.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  

The Veteran contends that the VA Joints examination performed 
in June 2008 is inadequate for rating purposes.  A review of 
the examination report confirms this allegation.  Although 
the nurse practitioner had the claims folder in her 
possession, she admitted to not having reviewed its contents.  
In Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991), 
the Court held that the duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  

It is the Veteran's contention that inadequate weight has 
been placed on private X-ray studies that note degenerative 
changes in his knees and right hip.  It appears that he has 
requested that any VA examination of his knees and right hip 
include X-ray studies.  

Additionally, the claims file contains a compact disc of 
records from Triangle Orthopedic, which should be converted 
into hard copies prior to the next VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for his knees or 
right hip since his separation from 
service.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.  

2.  The contents of the CD submitted by 
the Veteran are to be converted to 
documents that can be associated with the 
claims folder and reviewed by the AMC/RO.

3.  Thereafter, the Veteran should be 
afforded a VA joints examination to 
evaluate his bilateral knee and right hip 
disorders.  All indicated tests and 
studies, including X-ray studies, are to 
be performed.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The knee 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Joints 
Examination, revised on December 9, 2009.  
Range of Motion testing must be 
completed, x-rays should be taken, and 
the examination should discuss the 
stability of the bilateral knees.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




